Citation Nr: 1137101	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  05-38 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Seesel, Counsel

INTRODUCTION

The Veteran had active service from July 1968 until April 1971.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from February 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In September 2007, a Travel Board hearing was held before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board previously considered this appeal in September 2008 and remanded the claim for further evidentiary development.  The case has been returned to the Board for further appellate action.  

The appeal initially included a claim for service connection for posttraumatic stress disorder (PTSD).  During the pendency of the appeal, a June 2010 rating decision granted service connection for PTSD.  The rating decision advised the Veteran this was a partial grant of benefits and referred the Veteran to the June 2010 Supplemental Statement of the Case (SSOC) for information on the continued appeal.  Significantly, the June 2010 SSOC only addressed the new and material claim.  Therefore, the Board finds the June 2010 grant of service connection for PTSD is a full grant of benefits.  Because the Veteran has not filed a notice of disagreement pertaining to ratings or effective dates assigned by the June 2010 rating determination, this issue is not before the Board for appellate review.  See 38 U.S.C.A. § 7105(a).

In the decision below, the Board reopens the claim for service connection for a low back disability.  The reopened claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  The claim for service connection for a low back disability was initially denied in a May 1992 rating decision.  The Veteran was notified of this decision, but did not perfect an appeal.

2.  The evidence received since the May 1992 rating decision is new in that it is not cumulative and was not previously considered by decision makers.  The evidence is also material because it raises a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance Requirements

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Specific to requests to reopen, the claimant must be notified of the criteria required to reopen the claim and the criteria for establishing the underlying claim for service connection. See Kent v. Nicholson, 20 Vet. App. 1 (2006).

The Board remanded the appeal in September 2008 to provide proper notification under Kent.  The notice letter provided to the Veteran in October 2009 addressed all notice elements required by Kent.  Additionally, in this decision, the Board reopens the claim for service connection for a low back disability.  In light of the favorable disposition, the Board finds that further discussion as to the VCAA is not required.  

New and Material Evidence

The Veteran seeks service connection for a low back disability.  A claim for service connection for a low back disability was previously considered and denied by the RO in a May 1992 rating decision.  The Veteran did not perfect an appeal of that decision and it became final.  38 C.F.R. § 20.1103.  As such, the Veteran's claim may be reopened only if new and material evidence has been secured or presented since the last final rating decision.  38 U.S.C.A. § 7104(b); see Glynn v. Brown, 6 Vet. App. 523, 527 (1994).

In this regard, although the RO declined to reopen the previously denied claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  Barnett, 83 F.3d at 1383.  

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a)  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to assist.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the May 1992 rating decision that denied service connection for a low back disability, the evidence of record consisted of service treatment records, some private treatment records and the report of a February 1992 VA examination.  The RO noted the Veteran's report of an injury in 1969 or 1970 but ultimately denied the claim as a low back disability was not noted during active duty.  

Subsequent to the May 1992 rating decision, additional private medical records, VA outpatient treatment records, VA examination reports, letters, and lay statements have been associated with the claims file.  The Veteran also presented testimony at a Travel Board hearing.

The evidence submitted subsequent to the May 1992 rating decision is new, in that it was not previously of record.  The newly submitted evidence is also material.  As noted above, the claim was initially denied as there was no evidence of a low back disability during service.  The evidence received subsequent to the May 1992 rating decision includes the Veteran's lay statements and testimony that his low back disability is a result of an altered gait from a service-connected left foot disability.  

To the extent that the Veteran has raised a new theory of entitlement, it is noted that irrespective of whether it was considered expressly by the RO at the time of the prior denial of service connection in May 1992, this contention does not raise a new claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006) (holding that 'although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit or the same disability, they constitute the same claim').  Nevertheless, the Board recognizes that, while asserting a new theory of entitlement does not automatically require VA to reopen a previously denied claim, it is possible that the Veteran's lay contentions and the additional evidence received concerning the alternate theory may constitute new and material evidence under the facts and circumstances of a particular case. 

In the present case, the Veteran did not merely assert another theory of entitlement.  Rather, the record reflects new evidence which would reasonably result in substantiating this theory of secondary service connection.  For example, a September 2005 rating decision granted service connection for a left great toe disability, providing the element of a service-connected disability.  The record also includes VA treatment records and a December 2004 VA examination which document an altered gait resulting from the service-connected left great toe disability.  

As noted above, new and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, although the Veteran has not presented evidence suggesting a connection to the service-connected left great toe disability, the Veteran has presented evidence that speaks directly to the element which was not of record, mainly an event in service or a service-connected disability.  See Kent v. Nicholson, 20 Vet. App. 1, 10 (2006)(finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied").  

Presumed credible, the additional evidence received since the May 1992 rating decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim. Accordingly, the Board finds that the claim for service connection for a low back disability is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for a low back disability is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

In the present case, the Board's hands are tied and a remand is necessary prior to any further adjudication.  

Concerning the merits of the claim, the Veteran has raised two theories of entitlement.  He initially sought service connection on a direct basis as a result of an injury around 1969 or 1970.  Alternatively, he contends that the service-connected left great toe disability resulted in an altered gait which caused his back pain.  

Initially, the Board notes that the Veteran reported he had surgery of the lumbar spine at Morristown Memorial Hospital in 2001.  Although a medical authorization was provided in September 2007, it does not appear these records were ever requested.  Similarly, the Veteran testified that he had been hospitalized at East Orange Hospital for the back for four weeks in 1989.  These records are clearly relevant and should be obtained.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010)

The record also reflects the Veteran receives treatment at VA outpatient treatment centers.  Accordingly, on remand, any outstanding VA outpatient treatment records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c)(1), (2); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (observing that any VA treatment records that have been generated up to and including the date of the Board's decision, whether or not filed in the appellant's claims file, are in the constructive possession of the Board and must be considered).

The record reflects a March 2007 VA examination diagnosed a history of lumbar disk herniation status post lumbar laminectomy and presumed diskectomy and residual impaired sensation over the left anterior thigh, leg and foot.  Additionally, contrary to the RO's May 1992 finding, the service treatment records include a July 1970 notation of a complaint of a lumbar back sprain caused by heavy lifting.  The March 2007 VA examination also noted the Veteran's subjective history of several painful episodes of the low back since an injury during service around 1970.  Additionally, a June 2006 VA initial treatment note reported a history of 30 years of continuous back pain.  The Veteran is competent to report both that he injured his low back in service, and that he has continued to have pain since the in-service injuries.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  As such, the Veteran has met the criteria of 38 C.F.R. § 3.159. 

As noted in the decision above, the Veteran has also provided evidence of a service-connected left great toe injury and an altered gait resulting from that injury.  Although the Veteran underwent VA examination in March 2007 which addressed the relationship between the left great toe and the knees and hips, this VA examination did not provide an opinion as to the etiology of the low back disability.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Without further clarification, the Board is without medical expertise to determine if the low back disability is related to service or the service-connected left great toe and another VA examination should be obtained.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

In addition to the foregoing, the record includes August 2008 and December 2008 rating decisions which have post-it notes stating "virtual VA" attached to them.  A cursory review of Virtual VA reflects numerous adjudications and other documents which have not been associated with the claims file.  At this juncture, although VA is moving toward a virtual system, it is not in place for all regional offices or all Veterans.  This Veteran's claims file is a paper file.  As such, all documents must be associated with the claims file in paper form.  The Board is in no way confident that reading both the paper and Virtual VA files together provides an accurate record.  For example, the December 2008 rating decision refers to an October 2008 VA diabetes mellitus examination which is not in the claims file or on Virtual VA.  As such, the record is incomplete and the Board has an obligation to base its decision on a review of the completed record.  Therefore, the Board finds that a remand is required to obtain and associate paper copies of any records currently on Virtual VA or in temporary files with the Veteran's paper claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. §  19.7 (2010) (decisions of the Board are based on a review of the entire record).

Accordingly, the case is REMANDED for the following action:

1.  Every document on Virtual VA must be printed and associated with the Veteran's paper claims file.  

2.  Any temporary files, including any correspondence between the Veteran and VA, development letters, notification letters, submissions of evidence, medical records, VA examinations and due process notices, must be associated with the Veteran's paper claims file.

3.  Obtain and associate with the claims file outstanding records from the VA Medical Center in East Orange, NJ from August 2006 until December 2007 and any records after March 2010.  If any of the records are no longer on file, request them from the appropriate storage facility.  

All attempts to secure those records must be documented in the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Contact the Veteran and request that he sign and return consent forms authorizing the release to VA of records from Morristown Memorial Hospital, East Orange Hospital and any other private treatment records relating to treatment for a low back disability.  

All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After the records noted above have been associated with the claims file, schedule the Veteran for an orthopedic examination to ascertain the nature and etiology of any currently diagnosed low back disability. The examiner should review the claims file in conjunction with conducting the examination and should note that review in the report.  All indicated tests and studies should be completed.  The examiner should opine as to the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability is related to an event, injury or disease in service, including the documented complaint of a low back strain from a lifting injury noted in July 1970.

(b) Whether it is at least as likely as not (50 percent probability or greater) that any currently diagnosed low back disability is caused or aggravated (permanently worsened) by the service-connected left great toe disability, including any altered gait that resulted from the left great toe.  The examiner should specifically address the description of the altered gait in the December 2004 VA examination.

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings.

6.  Then, readjudicate the claim.  If the claim remains denied, issue a Supplemental Statement of the Case and allow the appropriate time for response.  Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
LAURA H. ESKENAZI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


